Citation Nr: 1720278	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for cold injury residuals to the ear lobes, and upper and lower extremities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Los Angeles, California that denied service connection.

The Veteran presented testimony relevant to the appeal during an October 2015 Videoconference Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has previously been before the Board, most recently in December 2015, when it was remanded to obtain a VA examination.  As is discussed in greater detail below, the Board finds that its remand instructions have not been substantially complied with, and remand is again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2015, the Board found a VA examination and medical opinion were necessary to determine whether the Veteran had a disability that was incurred in or related to active service, and the matter was remanded accordingly.  

In the body of the remand, the Board wrote: The Veteran asserts that he is entitled to service connection for residual disability due to cold injury to the ear lobes and the upper and lower extremities.  He asserts that he sustained cold injury when serving in Germany in the 1980s.  He stated that he was stationed in Bavaria and was exposed to the cold while on guard duty.  The Veteran contends that he experiences tingling symptoms and flare-ups in his arms and legs and in the ear lobes when he is exposed to cold.  See the October 2015 Board Hearing Transcript, pages 12 to 16.  In the July 2010 notice of disagreement, the Veteran indicated that he sustained frost bite injuries to the bilateral, lower and upper extremities, and ear lobes and he first incurred these injuries while on active duty in Schabisck Gmeund, Germany.  He stated that it was a cold and wet weather environment in which he was required to pull extensive guard in the snow and rain at the Pershing Missile Storage Area.  He stated that he never received treatment due to fear of disciplinary action from his Commanding Officer.  He indicated that to this day, he still had pain in these areas of his body whenever it rains or he finds himself in a cold weather environment.  Service records show that the Veteran served in Germany from July 1984 to October 1986.  

The Veteran's testimony of in-service exposure was found to be credible, and the Board remanded the claim to obtain an examination and opinion as to whether the Veteran has residual disability due to cold injury to the ear lobes and upper and lower extremities that was incurred in or is related to active service. 

Pursuant to the Board's remand directive, in February 2016, the AOJ requested a physical examination and opinion related to cold injury residuals.  

In March 2016, the AOJ noted the Veteran failed to report for his scheduled examination.   

In June 2016, the Veteran submitted statements requesting that his address of record be changed and requesting that the VA "please reschedule any examinations which may have been scheduled which I may or may not have been notified of."

While it is a bit unclear from the Veteran's statement whether he received notice of the examination, given the fact that the Veteran changed his address, the Board will resolve reasonable doubt in finding that he has presented good cause for missing the examination.  38 C.F.R. § 3.655(a) (2016).  However, the Veteran is apprised that it is his responsibility to keep VA informed of his whereabouts and any failure to report to a future examination will likely result in his claim being adjudicated on the evidence that is currently of record, which at present is considered insufficient to award the benefits sought. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain medical evidence regarding the nature and etiology of any current disability due to cold injury.  

After examining the Veteran and reviewing the record, the VA examiner should address whether the Veteran has a disability related to the residuals of cold injury for the ear lobes, the upper extremities, and/or the lower extremities.  The examiner should provide a diagnosis for any disability.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability is related to any injury, disease, or other event in active service, including cold injury.  The examiner should provide rationale with sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one for any opinion expressed.  The examiner should take into account the Veteran's credible assertions when making the above determinations.

2. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue an SSOC and afford the Veteran a reasonable opportunity to respond before returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2016).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

	
Under 38 U.S.C.S. § 7252 (LexisNexis 2016), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




